MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $50.00.
*659No statement of facts accompanies the record. By bill of exception it is made to appear that the information was not read to the jury nor did appellant plead to the same. The court’s charge to the jury, however, recites “To this charge the defendant has plead ‘not guilty.’ ” There is an entire absence of any showing in the record that the accused did not waive the reading of the information or his right to enter a plea before the jury, and the case of Seale v. State, 158 Tex.Cr.R. 440, 256 S.W.2d 86, is here controlling.
The judgment is affirmed.